Exhibit 10.16

WCI COMMUNITIES, INC.

STOCK OPTION AGREEMENT

2004 Stock Incentive Plan of WCI Communities, Inc.

This Stock Option Agreement is entered into as of the 16th day of February 2005
(the “Option Date”) by and between WCI Communities, Inc., a Delaware corporation
(the “Company”) and             (the “Participant”).

RECITALS

In consideration of the services performed and to be performed by Participant,
the Company has determined that it is in the best interests of the Company to
grant Participant options to purchase common stock of the Company (the “Shares”)
pursuant to the 2004 Stock Incentive Plan of WCI Communities, Inc. (the “Plan”),
which has been approved by the Company’s shareholders. Capitalized terms used
herein shall have the meaning ascribed to them in the Plan, a copy of which is
available to Participant from the Company’s Human Resources Department.

TERMS AND CONDITIONS OF OPTION

1. Grant of Option. The Company hereby grants to Participant the right and
option (the “Option”) to purchase all or any part of an aggregate of
            (            ) Shares (the “Option Shares”) on the terms and
conditions set forth herein. The Option granted herein are incentive stock
options to the maximum extent permissible pursuant to §422 of the Internal
Revenue Code.

2. Purchase Price. The purchase price for the Option Shares shall be
             Dollars per Share, which is the fair market value of the Shares as
of the Option Date.

3. Term of Options. The term of the Option granted hereunder shall be for a
period commencing on the Option Date and ending ten (10) years after the Option
Date, subject to the earlier termination as provided in Sections 8 and 11. The
Option may be exercised within the foregoing limitations at any time or from
time to time after such Option vests as provided in Section 4, as to any part or
all of the Shares covered thereby.

4. Vesting of Option. The Option shall vest and become exercisable in the
following amounts on the following dates:

 

Vested Amount

  

Date of Vesting

50 percent of Option

   January 1, 2007

25 percent of Option

   January 1, 2008

25 percent of Option

   January 1, 2009

 

Page 1 – Stock Option Agreement



--------------------------------------------------------------------------------

5. Method of Exercise. The Option shall be exercised by written notice directed
to the Legal Department (Attention: General Counsel/Corporate Secretary), at the
Company’s principal place of business specifying the number of Option Shares
being exercised and the method of payment as provided in Section 6. Upon receipt
of payment, the Company shall deliver to Participant certificates evidencing the
Option Shares purchased by Participant.

6. Payment of Purchase Price. Participant shall pay for any Option Shares in
(i) cash, (ii) company cashless exchange or (iii) broker’s cashless exchange.

7. Non-transferability. This Option shall be transferable only by will or the
laws of descent and distribution and shall be exercised during Participant’s
life only by Participant or a legal representative appointed for or by the
Participant. Except as permitted by the preceding sentence, this Option, or any
rights or privileges conferred hereby shall not be transferred, assigned,
pledged or hypothecated in any way, whether by operation of law or otherwise,
and shall not be subject to execution, attachment or similar process. Upon any
attempted transfer, assignment, pledge, hypothecation or other disposition of
this Option, or any right or privilege conferred hereby, contrary to the
provisions hereof, or upon the levy of any attachment or similar process upon
this Option, or any right or privilege conferred hereby, this Option and such
rights or privileges, shall immediately become null and void.

8. Termination of Option. Except as otherwise provided in this Stock Option
Agreement, this Option shall terminate as determined below:

(a) In the event that Participant dies while employed by the Company or in the
event that Participant’s employment terminates by reason of disability, the
vested portion of the Option not previously exercised, to the extent vested, may
be exercised by Participant or Participant’s personal representative during the
twelve (12) month period commencing upon the date of Participant’s death or the
effective date of Participant’s termination of employment by reason of
disability. Any portion of the Option not exercised prior to or during such
twelve (12) month period shall terminate. For the purposes of this Stock Option
Agreement, a Participant’s employment shall be considered to have terminated by
reason of disability upon determination that he is disabled under the Company’s
long term disability policy.

(b) In the event that Participant’s employment is terminated for cause, any
portion of the Option not exercised prior to the date of termination shall
terminate immediately. For the purposes of this Stock Option Agreement,
Participant’s employment shall be deemed terminated for cause if his employment
is terminated for any of the following:

(i) Participant’s willful and continued failure to perform his duties with
respect to the Company or its subsidiaries which continues beyond 10 days after
a written demand for substantial performance is delivered to Participant by the
Company;

(ii) Misconduct by Participant involving dishonesty or breach of trust in
connection with Participant’s employment;

 

Page 2 – Stock Option Agreement



--------------------------------------------------------------------------------

(iii) Misconduct by Participant which would be a reasonable basis for an
indictment of Participant for a felony or a misdemeanor involving moral
turpitude; or

(iv) Misconduct by Participant that results in a demonstrable injury to the
Company.

(c) Subject to the exception below, in the event that Participant’s employment
is terminated for any reason other than death, disability or cause, including a
voluntary termination for any reason by Participant, the vested portion of the
Option not previously exercised may be exercised by Participant during the
thirty (30) day period commencing upon the effective date of Participant’s
termination and any portion of the Option not exercised prior to or during such
thirty (30) day period shall terminate. Notwithstanding the foregoing, following
a “Change in Control” (as defined in the Plan), (i) upon the involuntary
termination of Participant’s employment for any reason other than death,
disability or termination for cause during the one (1) year period commencing
upon the occurrence of the Change in Control, or (ii) upon termination of
employment by Participant for “Good Reason” (as defined in the Plan) during the
one (1) year period commencing upon the occurrence of the Change in Control, the
Option, to the extent not previously vested pursuant to the terms of this Stock
Option Agreement, shall immediately vest in full and Participant shall have
until the expiration of the term of the Option (as set forth in Section 3 of
this Stock Option Agreement) to exercise the vested and unexercised portion of
the Option. Any portion of the Option not exercised by the expiration of the
term of the Option shall terminate.

9. Transfers and Leaves of Absence. The transfer of a Participant’s employment,
without an intervening period of separation, among the Company and any
subsidiary, shall not be deemed a termination of employment. A Participant who
is granted a leave of absence, in writing, shall be deemed to have remained in
the employment of the Company during such leave of absence.

10. Adjustments. In the event of any change in the outstanding common stock of
the Company by reason of a stock split, spin-off, stock dividend, stock
combination or reclassification, reorganization, recapitalization, merger,
consolidation or similar event, the Committee shall adjust proportionately the
number of Shares covered by the Options and the purchase prices for the Option
Shares and make such other revisions to outstanding Options as the Committee
deems to be equitably required.

11. Change in Control. In the event of a Change in Control, as defined in the
plan, the Company may, in its absolute discretion and without liability to any
person, take such actions as it deems necessary or desirable including, without
limitation, (a) acceleration of the exercisability of the Option; (b) the
payment of a cash amount in exchange for the cancellation of an Option; and
(c) the requiring of the issuance of substitute benefits that will substantially
preserve the value, rights and benefits of any affected Option; provided,
however, that any Options that remain exercisable after such Change in Control,
shall be exercisable only for the kind and amount of securities and other
property, or the cash equivalent thereof (as determined by the Company in good
faith) receivable as a result of such event by the holder of a number of Shares
for which such Option could have been exercised immediately prior to such event.

 

Page 3 – Stock Option Agreement



--------------------------------------------------------------------------------

Notwithstanding the foregoing, after a Change in Control, (i) upon the
involuntary termination of Participant’s employment for any reason other than
death, disability or termination for cause during the one (1) year period
commencing upon the occurrence of the Change in Control, or (ii) upon
termination of employment by Participant for “Good Reason” (as defined in the
Plan), during the one (1) year period commencing upon the occurrence of the
Change in Control, the Option, to the extent not previously vested pursuant to
the terms of this Stock Option Agreement shall immediately vest in full and be
exercisable in accordance with Section 8 (c) above.

12. Amendment and Termination. This Stock Option Agreement may be modified by
the Company in any manner which is consistent with the Plan, provided that no
such amendment shall modify this Agreement in any manner adverse to Participant
without Participant’s written consent.

13. Withholding Taxes. The Company’s obligation to deliver Shares upon exercise
of an Option is conditioned upon Participant’s payment to the Company of such
amount as may be requested by the Company for purposes of depositing any
federal, state or local income or other taxes required by law to be withheld
with respect to the delivery of the Shares. The participant may direct the
Company to withhold Shares to cover such required withholding amounts.

14. Limitations and Conditions.

(a) Nothing contained herein shall affect the right of the Company to terminate
any Participant’s employment at any time for any reason.

(b) Participant shall not be, and shall not have any of the rights or privileges
of, a stockholder of the Company in respect of any Shares as to which Options
are granted hereunder unless and until certificates representing any such Shares
have been issued by the Company to Participant.

(c) The Options shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or its
subsidiaries and shall not affect any benefits under any other benefit plan of
any kind now or subsequently in effect under which the availability or amount of
benefits is related to level of compensation.

(d) Any notice to be given under the terms of this Stock Option Agreement to the
Company shall be addressed to the Company in care of its General
Counsel/Corporate Secretary, and any notice to be given to Participant shall be
addressed to him at his address on the books of the Company. By a notice given
pursuant to this Section, either party may designate a different address for
notices to be given. Any notice shall have been deemed duly given when enclosed
in a properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a post office or branch post office regularly maintained by the
United States Postal Service, or sent by overnight delivery or facsimile.

(e) Titles are provided herein for convenience only and are not to serve as a
basis for interpretation or construction of this Stock Option Agreement.

(f) The masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(g) The laws of the State of Florida shall govern the interpretation, validity
and performance of the terms of this Stock Option Agreement.

 

Page 4 – Stock Option Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Stock Option Agreement and
Participant has accepted this Stock Option Agreement, including all of the terms
and conditions hereof, which constitute a contract between the Company and
Participant, as of the day and year first above written.

 

WCI COMMUNITIES, INC. By:  

LOGO [g79355sig.jpg]

Title:   Sr. Vice President/HR

 

Accepted by Participant this      day of         , 2005   

 

Page 5 – Stock Option Agreement